DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pratas et al (EP 3,934,346 A1).
Regarding claim 1, Pratas discloses an apparatus for wireless communication at a user equipment (UE) (Fig. 13), comprising: 
a memory (Fig. 13, memory 404); and 
one or more processors, coupled with the memory (Fig. 13, processor 402), configured to:
receive, from a base station, a configuration message indicating a configured grant - small data transfer (CG-SDT) group that includes the UE (Fig. 11, block 291 and 162nd paragraph, UE receives network indication of SDT.  The configured grant (CG) configuration for SDT can indicate to which beam such CG configuration it applies or indicate in which beam the UE can use the configured PUSCH resources for CG-SDT transmissions) wherein the CG-SDT group is associated with a downlink beam of the base station (Fig. 8, T1 is associated with R1, T2 is associated with R2, and T3 is associated with R3 for SDT transmissions.  Herein, T1, T2, or T3 are downlink beams of the access node), and one or more CG-SDT occasions (57th paragraph, PUSCH resources specify time and frequency frequency resources in PUSCH grid); and 
transmit, to the base station and within the one or more CG-SDT occasions, an uplink communication (Fig. 11, block 294, UE transmits payload using PUSCH of CG-SDT.  Herein, PUSCH resources include time and frequency resources, which are equivalent to CG-SDT occasions), using an uplink beam of the UE corresponding to a downlink beam of the UE (Fig. 8, UE uses R1 beam configured for PR1 for CG-SDT transmission), wherein the downlink beam of the UE is associated with the downlink beam of the base station used for transmitting at least one of the configuration message, a paging message, or a reference signal (Fig. 8 and 126th paragraph, the CG-SDT allocation is associated with one gNB Rx beam configuration which is either indicated by gNB as part of the CG configuration).

Regarding claim 6, Pratas discloses that wherein the downlink beam is associated with a downlink reference signal broadcast by the base station (160th paragraph and Fig. 11, UE 110 receives validity information 222 via a network indication of SDT mode allowance per beam/SSB, this could be broadcasted via SIB).

Regarding claim 7, Pratas discloses that wherein the downlink reference signal includes at least one of a SSB (160th paragraph and Fig. 11, UE 110 receives validity information 222 via a network indication of SDT mode allowance per beam/SSB), TRS, or a CSI-RS.  

Regarding claim 9, Pratas discloses that wherein the one or more processors are further configured to: determining the one or more CG-SDT occasions based at least in part on one or more parameters (Fig. 9, block 253, UE sends payload using PUSCH of CG-SDT.  Herein, the PUSCH of CG-SDT includes slot/symbols in time domain and determined based on quality of a transmitted beam, see 57th and 80th paragraphs), wherein the one or more parameters include at least one of: beam measurements of downlink reference signals (80th paragraph, transmission beam of the base station can be measured by measuring for RSRP to determine valid pre-configuration resource), a periodicity associated with the one or more CG-SDT occasions, a time offset associated with the one or more CG-SDT occasions, or a time duration of the one or more CG-SDT occasions.

Regarding claim 10, Pratas discloses that wherein the downlink beam is associated with the one or more CG-SDT occasions according to one or more association periods within an association pattern period (Fig. 8, T1 is associated with preconfigured resources PR1 for an inactive period).

Regarding claim 11, Pratas discloses that wherein each of the one or more association periods includes one or more configuration periods for the one or more CG-SDT occasions (Fig. 8, for each inactive period, PR1 is associated with PUSCH for transmission).

Regarding claim 13, Pratas discloses an apparatus for wireless communication at a base station (Fig. 13), comprising: 
a memory (Fig. 13, memory 404); and 
one or more processors, coupled with the memory (Fig. 13, processor 402), configured to:
transmit, to a user equipment (UE), a configuration message indicating a configured grant - small data transfer (CG-SDT) group that includes the UE (Fig. 11, block 291 and 162nd paragraph, UE receives network indication of SDT.  The configured grant (CG) configuration for SDT can indicate to which beam such CG configuration it applies or indicate in which beam the UE can use the configured PUSCH resources for CG-SDT transmissions) wherein the CG-SDT group is associated with a downlink beam of the base station (Fig. 8, T1 is associated with R1, T2 is associated with R2, and T3 is associated with R3 for SDT transmissions.  Herein, T1, T2, or T3 are downlink beams of the access node) and one or more CG-SDT occasions (57th paragraph, PUSCH resources specify time and frequency resources in PUSCH grid); and 
receive, from the UE and within the one or more CG-SDT occasions, an uplink communication, using a spatial filter corresponding to a downlink beam of the UE (Fig. 11, block 294, UE transmits payload using PUSCH of CG-SDT.  Herein, PUSCH resources include time and frequency resources, which are equivalent to CG-SDT occasions.  Herein, the base station must include a filter for filtering signal associated with a specific beam.  According to Fig. 8, base station receives uplink communication via R1 corresponding to T1, wherein T1 is the downlink beam of the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pratas in view of Chen et al (EP 3,913,971 A1).
Regarding claim 3, Pratas discloses measuring one or more downlink beams and transmitting channel state information (CSI) report (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose that wherein scheduling request is transmitted when measurements for at least one downlink beam satisfy a threshold from the base station and wherein the scheduling request is multiplexed with the CSI report.  Chen discloses that after completing the measurement, the terminal reports the new candidate beam to the network and selected new candidate beam needs to meet a performance quality requirement that a RSRP exceeds a threshold (40th paragraph).  Chen further discloses transmitting scheduling request with CSI and beam measurement results (161st paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SR with CSI and beam measurement results in Pratas’s system, as suggested by Chen, to utilize excessive resource in PUCCH efficiently.
Claims 2, 14-15, 17, 19, 22-24, 25, 27, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Pratas in view of Tsai et al (US 2021/0337625 A1).
Regarding claim 2, Pratas discloses one or more processors are further configured to: measure one or more downlink beams transmitted by the base station; and transmit, to the base station, a channel state information (CSI) report associated with measurements for the one or more downlink beams (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose transmitting a scheduling request for the CG-SDT occasions.  Tsai discloses that the UE may determine to trigger an SR for SDT (113rd paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SR for SDT in Pratas’s system, as suggested by Tsai, to reserve resources for small data transmissions.

Regarding claims 14 and 27, Pratas discloses an apparatus for wireless communication at a user equipment (UE) (Fig. 13), comprising: 
a memory (Fig. 13, memory 404)\; and 
one or more processors, coupled with the memory (Fig. 13, processor 402), configured to: 
transmit, to the base station, measurements related to one or more beam candidates for use in the one or more CG-SDT occasions (71st paragraph, terminal node performs measurements of the signals and provides feedback on the best beam).
Pratas does not disclose transmit, to a base station, a scheduling request for one or more configured grant - small data transfer (CG-SDT) occasions.  Tsai discloses that the UE may determine to trigger an SR for SDT (113rd paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SR for SDT in Pratas’s system, as suggested by Tsai, to reserve resources for small data transmissions.

Regarding claim 15, Pratas discloses wherein the measurements are transmitted separately from the scheduling request (71st paragraph, terminal node performs measurements of the signals and provides feedback on the best beam.  Herein, no scheduling request is transmitted with the feedback).

Regarding claim 17, Pratas discloses transmit, to the base station, measurements related to one or more beam candidates for use in the one or more CG-SDT occasions (71st paragraph, terminal node performs measurements of the signals and provides feedback on the best beam).  Pratas does not disclose receive from the base station a query and wherein the scheduling request is transmitted based at in part on the query.  Tsai discloses that the network may send an indication to the UE to initialize configuration and the UE may determine to trigger an SR for SDT (113rd paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SR for SDT in Pratas’s system, as suggested by Tsai, to reserve resources for small data transmissions.

Regarding claim 19, Pratas discloses receive, from the base station, one or more measurement thresholds configured for corresponding downlink reference signals and beam indices (106th and 107th paragraphs, the validity information includes radio quality based thresholds, for example, RSRP thresholds.  Herein, the thresholds are used for measurements of downlink reference signals and beam indices, illustrated in Fig. 5A and 5B), wherein the measurements transmitted to the base station satisfy the one or more measurement thresholds configured for the corresponding downlink reference signals and beam indices (71st paragraph, terminal provides feedback with best beam.  Herein, best beam must at least satisfy validity information). 

Regarding claims 22 and 30, Pratas discloses receive, from the base station, a configuration message associated with the one or more CG-SDT occasions (Fig. 11, blocks 291 and 294, UE receives network indication of SDT mode allowance per beam.  Herein, this indication is associated with PUSCH transmission).
Regarding claim 23, Pratas discloses that wherein the configuration message is unicast to the UE (Fig. 11, block 291.  The indication is received by a specific UE therefore it is unicast transmission).

Regarding claim 24, Pratas discloses that wherein the configuration message includes additional information for timing advance validation for the UE (55th paragraph, CG resource can be used by the UE to transmit in active state.  Such transmission is conditional on the UE having a valid timing advance.  Herein, the timing advance must be signaled to the UE as a condition for using the CG resource).

Regarding claim 25, Pratas disclose that wherein the configuration message is multicast to a group of UEs including the UE (160th paragraph, validity information is broadcasted via SIB.  Herein, all UEs including the UE should receive this broadcast information).

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Tsai in view of Chen.
Regarding claims 16 and 28, Pratas discloses measuring one or more downlink beams and transmitting channel state information (CSI) report (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose that wherein the measurements are multiplexed with scheduling request .  Chen discloses transmitting scheduling request with CSI and beam measurement results (161st paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit SR with CSI and beam measurement results in Pratas’s system, as suggested by Chen, to utilize excessive resource in PUCCH efficiently.

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Tsai in view of Ye et al (US Patent No. 11,159,929 B2).
Regarding claims 18 and 29, Pratas discloses measuring one or more downlink beams and transmitting channel state information (CSI) report (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose that wherein the scheduling request is transmitted to the base station with a capability message.  Ye discloses that UE signals to the base station that it supports SR and transmits SR to the base station according to SR configuration (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to indicate SR and transmit SR according to SR configuration in Pratas’s system, as suggested by Ye, to request resources according to UE capability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Tsai in view of Lee et al (US Patent No. 11,012,878 B2).
Regarding claim 20, Pratas discloses measuring one or more downlink beams and transmitting channel state information (CSI) report (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose receive, from the base station, an upper bound on a number of reported beams, wherein the one or more beam candidates do not exceed the upper bound.  Lee discloses that the base station transmit a beam configuration of a number of candidate beams and receive a beam information of at least one beam among the candidate beams (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure candidate beams for measurements in Pratas’s system, as suggested by Lee, to detect best beam among candidate beams.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Tsai in view of Kadous et al (WO 2019/143406 A1).
Regarding claim 21, Pratas discloses measuring one or more downlink beams and transmitting channel state information (CSI) report (71st paragraph, the terminal node performs measurements of probe signals transmitted using different transmission beams and provides feedback on the best beam).  Pratas does not disclose that wherein the scheduling request indicates at least one of: a maximum transport block size, a maximum modulation and coding scheme, a range of periodicities for the one or more CG-SDT occasions, or the measurements corresponding to the one or more beam candidates.  Kadous discloses that the scheduling request including a transmission size parameter (9th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmission size in scheduling request in Pratas’s system, as suggested by Lee, to maximize throughput via packet transmissions.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Tsai in view of Jeon et al (US Patent No. 11,228,990 B2).
Regarding claim 26, Pratas discloses that wherein the configuration message includes additional information for timing advance validation for the UE (55th paragraph).  Pratas does not disclose that the timing advance validation for a plurality of UEs in the group.  Jeon discloses that the base station may transmit one or more timing advance values for one or more timing advance groups (col. 9, lines 2-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include TAG in Pratas’s system, as suggested by Jeon, to synchronize packet transmissions among UEs.

Allowable Subject Matter
Claims 4-5, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Lei et al (US 2022/0124780 A1), same assignee, discloses configured grant for small data transfer.
Lei et al (US 2022/0039146 A1), same assignee, discloses nesting configured grant for small data transfer occasions.
Tsai et al (US 2021/0410180 A1) discloses UE for small data transmission.
Wei et al (US 2021/0315049 A1) discloses small data transmissions.
Alfarhan et al (WO 2021/207467 A1) discloses small data reception.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472